Citation Nr: 1011881	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-17 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1951 to 
April 1952.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2009.  This matter was 
originally on appeal from a February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is not related to active 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and service incurrence may not be presumed.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's July 2009 Remand, the Appeals 
Management Center (AMC) scheduled the Veteran for a VA 
examination, requested an opinion as to address the etiology 
of any current hearing loss, and issued a Supplemental 
Statement of the Case (SSOC).  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's July 2009 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  A letter dated in August 2007 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates. 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA examination in August 2009. 38 
C.F.R. § 3.159(c)(4).  The August 2009 VA examiner, in a 
September 2009 Addendum, addressed the etiology of the 
Veteran's current hearing loss in conjunction with a review 
of the claims file and physical examination of and interview 
with the Veteran.  The August 2009 examination report is 
thorough; thus the August 2009 examination report and 
September 2009 Addendum are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



Service Connection

The Veteran seeks service connection for bilateral hearing 
loss.  In his Notice of Disagreement received by VA in 
February 2008, the Veteran stated that he was assigned to 
Naval Corps training where there was a widespread virus, that 
he underwent emergency admission to Bethesda Naval Hospital 
for prolonged virus, that extreme measures were taken to 
break the fever, and that the virus was the genesis of his 
hearing disability shown clearly shortly after his discharge 
from service.  The Veteran stated that compared to classroom 
situations at the university and in the Navy, his hearing was 
impaired.  In a letter received by VA in August 2007, the 
Veteran stated that his hearing impairment was culpably 
evident after his illness and that there was a noticeable 
difference in Corps school classrooms and collegiate environs 
after discharge.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of hearing loss is factually shown during service.  
The Board concludes it was not.  

The service treatment records are absent complaints, findings 
or diagnoses of hearing loss during service.  At the time of 
his discharge from service, clinical evaluation of the 
Veteran's ears and drums was normal and both ears exhibited 
hearing acuity of 15/15 on spoken voice (SV) testing.  See 
March 1952 Report of Medical Examination.  In addition, the 
March 1953 PULHES profiles noted the assignment of 1 for 
hearing, noting a high level of medical fitness.  See Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992).  Thus, there is no 
medical evidence that shows that the Veteran suffered from 
hearing loss during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Sensorineural hearing loss can be 
service-connected on such a basis.  However, the first 
showing of such hearing loss in the claims file is not until 
decades after the appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Although the 
appellant reports continuity of post-service symptoms, the 
Board finds his allegations to be of limited probative value.  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that his bilateral hearing loss is related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he engaged in certain 
activities in service and currently experiences certain 
symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board acknowledges that it 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, such lack of contemporaneous 
evidence is for consideration in determining credibility.  In 
this regard, the Board notes that the record is devoid of 
objective evidence of hearing loss until decades after 
service.  As such, the Board finds that any assertions by the 
Veteran as to the continuity of symptomatology of his hearing 
loss since service to be less than credible, especially in 
view of his February 2010 statement that his hearing loss did 
not become apparent to him until later in college.   
.
When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has bilateral sensorineural hearing loss.  As noted 
above, the Veteran was afforded a VA examination in August 
2009.  Diagnosis was a mild to severe sensorineural hearing 
loss between 1500 and 4000 Hertz in the right ear and a mild 
to moderately severe sensorineural hearing loss between 2000 
and 4000 Hertz in the left ear.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.

However, no medical professional has ever related this 
condition to the appellant's military service.  Dr. R.L.T., 
in his April 2008 letter, stated that there were records 
dating back to 1985 or previously indicating problems with 
the Veteran's hearing.  However, he does not relate the 
Veteran's hearing loss to his military service.  

In a September 2009 Addendum, the VA examiner who conducted 
the August 2009 VA examination noted that the service records 
were negative for hearing loss, that the Veteran submitted a 
claim for disability in 1952 for a foot condition with no 
mention of hearing loss.  The examiner stated that she was 
unable to determine the etiology of the Veteran's bilateral 
hearing loss without resorting to mere speculation.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until a number of 
years after service.  

Thus, the record is absent evidence of in-service incurrence 
of bilateral hearing loss, evidence of sensorineural hearing 
loss within a year following service, credible evidence of 
continuity of symptomatology, and medical evidence of a nexus 
between service and currently diagnosed bilateral 
sensorineural hearing loss. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


